                       Case 3:02-cv-00339-MO             Document 208-1    Filed 05/24/21      Page 1 of 2

 Oregon State Hospital Census by Unit Type                                     May 24, 2021                             page 1

                      Number                  Managed         Current      Aid & Assist      Civil       PSRB & GEI     Scheduled
     Unit Type                   Total Beds
                      of Units                Occupancy      Population    Population     Population     Population     Admissions
SALEM CAMPUS
Progressive Care
A&A
                         7         182           175            174           167             1               6
Progressive Care
(Civil, A&A)
                         2          52            50             50            49             0               1
Progressive Care
(PSRB, A&A)
                         3          72            69             69            45             1              23
CV-19 Protective
Units                    3          68            65             63            30             6              27
(PSRB, A&A, Civil)
CV-19 Admission
Monitoring Units
                         3          64            61             48            45             2               1
CV-19 PUI/COVID+
Unit                    *1          20            19             0              0             0               0
 (PSRB, A&A, Civil)
High-Acuity
(PSRB, A&A, Civil)
                         2          40            35             35            32             1               2
SRTF PSRB        3                  90            87             87             0             0              87
JUNCTION CITY CAMPUS
Progressive Care
(PSRB, Civil)
                         3          75            72             72             0             5              67
SRTF PSRB                1          25            24             24             0             0              24
                                                                                                                         Total Pop
SRTF Totals           4 Units    115 Beds     111 (96.5%)    111 (96.5%)      368             16             238             622
Available                                                                                                                   Total
                                                  527            511
Hospital Level        23 Units 553 Beds                                                                                  scheduled
                                                (95.3%)        (92.4%)                                                        0
of Care Totals
                                                                                                                           Total
                                                  635            622         +21 A&A        +27 Civil    +10 PSRB/GEI
Total Beds            27 Units 668 Beds
                                                                           unscheduled    unscheduled    unscheduled
                                                                                                                          Waiting
                                                 (95%)         (93.1%)                                                      58


                                                                                                       EXHIBIT 1, Page 1 of 2
                                                                                                       WEHR DECLARATION
                Case 3:02-cv-00339-MO     Document 208-1     Filed 05/24/21   Page 2 of 2


Oregon State Hospital Census by Unit Type                          May 24, 2021                     page 2



   Description of units that are specialized due to COVID-19 (orange section on page 1).

   Three Protective Units: These units are used for patients who are at-risk of severe illness if they
   become infected with COVID-19, due to their physical condition or age.
        • Prior to the Pandemic, these three units functioned as Neuro-Gero units.


   Three Admissions Monitoring Units: These units are used to admit new patients in a manner
   that’s safe for both patients and staff, a place to quarantine and be tested for COVID-19 before
   mixing with the rest of the hospital population.
         • Prior to the Pandemic, one of these three units was used as a High Acuity unit, and the
             other two were used as an Intensive Care Aid & Assist unit.


   One Quarantine Unit: This unit is used for any presumptive or confirmed cases of COVID-19, to
   keep these patients from infecting others.
        • Prior to the Pandemic, this unit was used as one of the four Intensive Care Aid & Assist
           units.
        • Opening this unit reduced the overall number of available Hospital Level of Care beds
           under managed capacity, from 543 to 524.




                                                                                  EXHIBIT 1, Page 2 of 2
                                                                                  WEHR DECLARATION
